       Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 1 of 14




                    SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (the “Agreement”) is entered into by and
between Monika Kaszak (“Plaintiff”) and Trattoria Tre Colori Inc. d/b/a Trattoria
Trecolori (“Trattoria Trecolori”), Felipe Gonzalez, Marco Gonzalez, and Victor Gonzalez
(collectively, “Defendants”). Plaintiff and Defendants are collectively referred to in this
Agreement as the “Parties.”

                                       RECITALS

       WHEREAS, on May 22, 2019, Plaintiff, through her counsel, Pechman Law Group
PLLC, commenced an action against Defendants by filing a complaint (the “Complaint”)
in the United States District Court, Southern District of New York (the “Court”), Docket
No. 1:19–cv–04723–AJN (the “Action”), alleging, inter alia, that she worked for
Defendants as both a server and bartender; that Defendants failed to pay her minimum
and overtime wages throughout her employment; that Defendants failed to pay her
spread-of-hours pay throughout her employment; that she regularly worked in excess of
forty hours per workweek; and that she was not provided with wage statements with
each payment of wages or with wage notices upon hiring and whenever her rate of pay
changed;

       WHEREAS, Plaintiff claims that, upon the facts alleged in the Complaint, she is
entitled to recover from Defendants unpaid minimum and overtime wages, spread-of-
hours pay, statutory damages, liquidated damages, pre- and post-judgment interest, and
attorneys’ fees and costs (collectively, the “Claims”) pursuant to the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq. (“FLSA”), the New York Labor Law (“NYLL”), and the New
York Wage Theft Prevention Act (“WTPA”);

       WHEREAS, Defendants deny the allegations asserted by Plaintiff in her
Complaint and deny that they have violated any applicable law, rule, regulation or
statute;

       WHEREAS, the Parties have exchanged information relating to the Claims in this
Action, such as payroll, tip and time records, such that they have adequate information
to assess the appropriateness of this Agreement and the merits of the Claims and
Defendants’ defenses;

      WHEREAS, the Parties, with counsel, negotiated in good faith and at arm’s length
during a settlement conference before United States Magistrate Judge James L. Cott on
December 9, 2019, and, shortly thereafter, agreed on the key terms of settlement; and

      WHEREAS, the Parties desire to resolve and settle the Action and the Claims in
an amicable manner without the expense of further litigation;

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement and for other good and valuable consideration, the
sufficiency and receipt of which the Parties acknowledge, the Parties agree to the terms
        Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 2 of 14



below as full and complete settlement of the Action and the Claims, subject to Court
approval pursuant to applicable provisions of federal, state, and/or local law:

1.     Settlement Amount

       In full and final settlement of the Action, and in consideration for the release
contained in Section 4 of this Agreement, Defendants, jointly and severally, shall make a
total payment of One-Hundred-Twenty Thousand Dollars and Zero Cents ($120,000.00)
(the “Settlement Amount”), according to the following payment terms:

            i.     A total aggregate payment of Seventy-Nine Thousand Five Hundred
Sixty-Three Dollars and Twenty Cents ($79,563.20) by checks payable to “Monika
Kaszak”.

             ii.   A total aggregate payment of Forty Thousand Four Hundred Thirty-
Six Dollars and Eighty Cents ($40,436.80) by checks payable to “Pechman Law Group
PLLC”, which shall represent attorneys’ fees and costs.

2.     Tax Withholding

   For purposes of tax withholding, 50% of each payment to Plaintiff shall be deemed
wage income subject to IRS Tax Form W-4 and 50% of each payment to Plaintiff shall be
deemed non-wage income in the form of alleged liquidated damages and interests subject
to IRS Tax Form W-9. Defendants shall deduct all required taxes from the
aforementioned wage payments and shall pay the applicable employer’s portion of the
taxes due. Plaintiff shall be responsible for her share of all taxes, if any, due as a result of
payments made to her under this Agreement. Defendants shall provide Plaintiff with W-
2 and 1099 tax forms, as required by law. Defendants shall make all payments to
Plaintiff’s counsel, Pechman Law Group PLLC (“PLG”), without any deductions or
withholdings, subject to IRS Tax Form W-9.

3.     Payment and Allocation Schedule

       a. The Settlement Amount will be allocated as follows:

     Payment Due         Total
                                            Amounts Payable to Plaintiff & Counsel
        Date           Amount Due
                                        • “Monika Kaszak” subject to withholding, and
                                          reported on an IRS W-2 Form: $19,781.60
 February 13, 2020       $60,000.00     • “Monika Kaszak” not subject to withholding
                                          and reported on an IRS Form 1099: $19,781.60
                                        • “Pechman Law Group PLLC”: $20,436.80
                                        • “Monika Kaszak” subject to withholding, and
                                          reported on an IRS W-2 Form: $5,000.00
 March 13, 2020          $15,000.00
                                        • “Monika Kaszak” not subject to withholding
                                          and reported on an IRS Form 1099: $5,000.00



                                               2
       Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 3 of 14




                                       • Pechman Law Group PLLC: $5,000.00

                                       • “Monika Kaszak” subject to withholding, and
                                         reported on an IRS W-2 Form: $5,000.00
 April 13, 2020         $15,000.00     • “Monika Kaszak” not subject to withholding
                                         and reported on an IRS Form 1099: $5,000.00
                                       • Pechman Law Group PLLC: $5,000.00

                                       • “Monika Kaszak” subject to withholding, and
                                         reported on an IRS W-2 Form: $5,000.00
 May 13, 2020           $15,000.00     • “Monika Kaszak” not subject to withholding
                                         and reported on an IRS Form 1099: $5,000.00
                                       • Pechman Law Group PLLC: $5,000.00

                                       • “Monika Kaszak” subject to withholding, and
                                         reported on an IRS W-2 Form: $5,000.00
 June 13, 2020          $15,000.00     • “Monika Kaszak” not subject to withholding
                                         and reported on an IRS Form 1099: $5,000.00
                                       • Pechman Law Group PLLC: $5,000.00


       b.     All checks specified above shall be delivered to PLG at the address reflected
in Section 15 below.

       c.      If Defendants fail to make timely any of the installment payments set forth
in Section 3(a) above, or if any payment check fails to clear (i.e., bounces) for any reason,
PLG shall provide a notice to cure to Defendants’ counsel by e-mail. Defendants shall
cure the default within ten (10) calendar days from and including the date on which the
notice was sent (the “Cure Period”). Defendants agree that if they fail to cure the default
within the Cure Period, all outstanding and unpaid installment payments under this
Agreement will become due immediately at the end of the Cure Period, plus liquidated
damages equal to Fifteen Thousand Dollars and Zero Cents ($15,000.00). Furthermore,
Plaintiff shall also be entitled to recover from Defendants all of her reasonable attorneys’
fees and costs incurred in any action to enforce the payment terms in Paragraph 3 of the
Agreement.

         d.    Defendants Felipe Gonzalez, Marco Gonzalez, and Victor Gonzalez,
personally and on behalf of Trattoria Trecolori, shall execute a Confession of Judgment,
annexed to this Agreement as Exhibit B, entitling Plaintiff to recover from Defendants
jointly and severally: (i) all outstanding unpaid amount(s) of the Settlement Amount; (ii)
liquidated damages equal to Fifteen Thousand Dollars and Zero Cents ($15,000.00); and
(iii) reasonable attorneys’ fees and costs incurred by Plaintiff in any action or proceeding
to enforce the payment terms of the Agreement. Defendants shall deliver to PLG the
executed and notarized original Confession of Judgment contemporaneously with


                                             3
       Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 4 of 14



Defendants’ execution of this Agreement. PLG shall hold the Confession of Judgment in
escrow and will only file it if Defendants fail to comply with the payment of any part of
the Settlement Amount and fail to cure such default within the Cure Period, as set forth
in Section 3(c) above. Upon receipt of all payments set forth above, totaling the full
Settlement Amount, PLG shall destroy the Confession of Judgment.

4.     Release of Wage and Hour Claims

       In consideration for the promises and actions of Defendants set out in this
Agreement, Plaintiff waives, releases, satisfies, and discharges, on her own behalf and on
behalf of anyone who could claim by and through her, Defendants, including their
officers, directors, shareholders, members, agents, attorneys, insurers, representatives,
successors, and assigns, of and from the Claims and any and all other claim that was or
could have been brought in the Action for unpaid salaries, minimum and/or overtime
wages, hours worked, spread-of-hours pay, liquidated damages, interest, statutory
damages, attorneys’ fees and costs, unlawful deductions, withheld tips, and/or any other
benefits, earnings, or back pay of any kind under the FLSA, the NYLL, the WTPA, their
respective interpretative and implementing regulations, and any other local, state, or
federal statute, code, or ordinance concerning the payment and/or receipt of wages. This
Agreement constitutes a full accord, satisfaction, and settlement of the claims settled,
released, and waived in this Section and further constitutes a sufficient basis for
immediate dismissal of such released claims asserted by Plaintiff against Defendants in
any future action. Excepted from this release is any claim or right that cannot be waived
by law, including claims arising after the date of this Agreement (including claims to
enforce this Agreement) and the right to file a charge with or participate in an
investigation conducted by the Equal Employment Opportunity Commission and/or a
state administrative agency.

5.     Mutual Non-Disparagement

        Plaintiff agrees that she shall not disparage Defendants, their affiliates, principles,
management, employees, products or services in any manner, forum, or form, whether
electronic or otherwise. Defendants Felipe Gonzalez, Marco Gonzalez, and Victor
Gonzalez agree that they shall not disparage Plaintiff in any manner, forum or form,
whether electronic or otherwise. As used in this paragraph, the term “disparage”
includes, without limitation, comments or statements to the press or to any individual or
entity which could adversely affect the reputation or interests of any Party, as well as any
statements or postings on any social networking or other internet website.
Notwithstanding the foregoing, nothing in this mutual non-disparagement clause shall
prohibit Plaintiff or Defendants from making truthful statements about their experience
litigating this lawsuit.

6.     Stipulation of Dismissal

       Following the execution of this Agreement by each of the Parties, the Parties’
attorneys shall present this Agreement, along with the proposed Stipulation and Order
of Dismissal with Prejudice (the “Order”), annexed as Exhibit “A,” to the Court for review
and approval. Counsel for the Parties shall cooperate and take all necessary steps to
arrange for the Court’s approval of the Agreement and entry of the Order.


                                              4
       Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 5 of 14



7.     Non-Admission of Liability

       Defendants do not admit any violation of law or any liability to Plaintiff as a result
of or arising out of the matters set forth in the Complaint in the Action.

8.     Attorneys’ Fees and Costs

      Plaintiff acknowledges that the attorneys’ fees and costs allocated in this
Agreement are fair and reasonable and in accordance with the Retainer Agreement
executed by the Plaintiff in this case.

9.     Applicable Law; Forum Selection

       This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without reference to its conflicts or choice of laws principles.
The Parties consent to the jurisdiction of this Court for any litigation concerning or arising
out of the terms of this Agreement or the Parties’ performance of its terms. As part of
this Agreement, the Parties jointly request that the Court retain jurisdiction of the Action
for the sole purpose of enforcing the terms of this Agreement.

10.    Signatures in Counterparts

       This Agreement can be executed in any number of counterparts, each of which
shall be taken to be one and the same instrument, for the same effect as if all Parties had
the same signature page. A facsimile copy, or Adobe PDF, of any Party’s signature shall
be deemed as legally binding as the original signatures.

11.    Voluntary Agreement

       Plaintiff represents and warrants that she has entered into this Agreement of her
own free will and accord, not subject to coercion or undue influence. Plaintiff further
represents and warrants that she is satisfied with the legal representation and services
received from her attorneys, PLG, and believes that the Settlement Amount and its
distribution, as set forth in Section 2 above, represents a fair and reasonable compromise
of the disputes in the Action.

12.    Entire Agreement

       This Agreement sets forth the entire agreement between the Parties, and fully
supersedes any and all prior agreements or understandings between the Parties
pertaining to the subject matter hereof.




                                              5
       Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 6 of 14



13.   No Severability

        If any provision of this Agreement is held by any court of competent jurisdiction
to be illegal or invalid, this entire Agreement is thereby rendered illegal and invalid ab
initio.

14.   Non-Waiver/No Modification

       This Agreement may be amended, revoked, changed, or modified only upon a
written agreement executed by all Parties. No waiver of any provision of this Agreement
will be valid unless it is in writing and signed by the Party against whom such waiver is
charged.

15.   Notices

       Any Section of this Agreement that calls for notice to be sent to Plaintiff or
Defendants shall be sent via email using the addresses and contact information below,
unless a Party designates another address or different contact information in writing:

        If to Plaintiff:                         If to Defendants, notice to:

        Louis Pechman, Esq.                      Leo Dorfman, Esq.
        Pechman Law Group PLLC                   Sokoloff Stern LLP
        488 Madison Avenue, 17th Floor           179 Westbury Avenue
        New York, NY 10022                       Carle Place, NY 11514
        Fax: (212) 409–8763                      Fax: (516) 334–4501
        pechman@pechmanlaw.com                   ldorfman@sokoloffstern.com
                                                 and to:

                                                 Michael J. Paleudis, Esq.
                                                 Paleudis Law Firm, LLC
                                                 225 West 34th Street, Suite 2205
                                                 New York, NY 10122
                                                 (212) 837-8482 (D)
                                                 (212) 835-6768 (O)
                                                 (212) 835-6769 (F)
                                                  mjp@paleudislaw.com

16.   Plaintiff understands, represents, and agrees that she:

     a.    has carefully reviewed and fully understood every provision of this
Agreement prior to executing it;

      b.    is, through this Agreement, releasing Defendants from any and all wage
and hour claims, including the Claims in the Action, that Plaintiff has or may have
against them relating to her employment or her separation from employment with
Defendants;




                                            6
Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 7 of 14
Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 8 of 14




EXHIBIT A
Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 9 of 14
Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 10 of 14
Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 11 of 14




  EXHIBIT B
        Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 12 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
MONIKA KASZAK,                                                         :
                                                                       :
                                      Plaintiff,                       :
                                                                       :       AFFIDAVIT OF
                   -against-                                           :       CONFESSION OF
                                                                       :       JUDGMENT ON BEHALF
TRATTORIA TRE COLORI INC. d/b/a                                        :       OF DEFENDANTS
TRATTORIA TRECOLORI, FELIPE GONZALEZ,                                  :
MARCO GONZALEZ, and VICTOR GONZALEZ, :
                                                                       :
                                      Defendants.                      :
---------------------------------------------------------------------- X
STATE OF NEW YORK  )
                   ) ss:
COUNTY OF NEW YORK )

Marco Gonzalez, being duly sworn, deposes and says:

        1.       I, Marco Gonzalez, am an owner of Trattoria Tre Colori Inc. d/b/a Trattoria

Trecolori (“Trattoria Trecolori”).

        2.       I reside at 13 Woodland Dr., Rye Brook, NY 10573.

        3.       I am duly authorized to make and sign this Affidavit of Confession of

Judgment on my own behalf and on behalf of Defendants Trattoria Trecolori, Felipe

Gonzalez, and Marco Gonzalez.

        4.       I, Marco Gonzalez, together with Defendants Felipe Gonzalez and Victor

Gonzalez, hereby confess judgment and authorize entry of judgment against myself,

Felipe Gonzalez, Victor Gonzalez, and Trattoria Trecolori (collectively, “Defendants”),

jointly and severally, in favor of Plaintiff Monika Kaszak in New York County and

Westchester        County,      the     County       where      I    reside,    for   the   total   sum   of

$__________________________, which amount is to be inserted by Plaintiff, pursuant to

the terms of the Settlement Agreement and Release (the “Settlement Agreement”),

entered into and signed by Plaintiff and Defendants in the above-captioned proceeding,
       Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 13 of 14



together with Plaintiff’s reasonable attorneys’ fees incurred in entering and enforcing the

judgment accrued.

       5.     This Confession of Judgment is for a debt justly due to Plaintiff pursuant to

the parties’ Settlement Agreement.

       6.     The Settlement Agreement arises out of the above-captioned action, which

was settled pursuant to a written agreement approved by the United States District Court,

Southern District of New York.

       7.     I hereby represent my understanding that upon Defendants’ breach and

failure to cure such breach of the Settlement Agreement, Plaintiff shall have the

unqualified right to cause this Confession of Judgment to be docketed and entered in this

Court, or in any court of competent jurisdiction in the State of New York, or with any

County Clerk’s Office of competent jurisdiction, as a judgment against Defendants,

jointly and severally, against all property, of any kind, in which I, Marco Gonzalez, Victor

Gonzalez, and/or Trattoria Trecolori, collectively or individually, have any ownership

interest.

       8.     The original of this Affidavit of Confession of Judgment shall remain in the

possession of Plaintiff’s counsel, Pechman Law Group PLLC, and the original shall be

destroyed upon completion of the payment obligations contained in the annexed




                                             2
Case 1:19-cv-04723-JLC Document 38-1 Filed 01/21/20 Page 14 of 14
